NUMBER 13-19-00401-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

MICKIE OLGA BANDA AKA
MICKIE RODRIGUEZ,                                                          Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 156th District Court
                          of Bee County, Texas.


                                      ORDER
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

      Currently pending before the Court is appellant's pro se motion for access to the

appellate record. Appellant's counsel has filed an Anders brief herein and appellant has

been unable to examine the record so that she can file a pro se brief. See Anders v.

California, 386 U.S. 738, 744 (1967). Accordingly, we GRANT appellant’s pro se motion
and it is hereby ORDERED that the trial court ensure that appellant has the opportunity

to fully examine the appellate record on or before the expiration of thirty days from the

date of this order, and it is FURTHER ORDERED that the trial court notify this Court as

to the date upon which the appellate record was made available to appellant. See Kelly

v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). Appellant shall have thirty (30) days

from the day the appellate record was first made available to her to file her pro se brief

with this Court. The State shall have twenty days thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 10th
day of January, 2020.




                                             2